Vanguard Federal Money Market Fund Supplement to the Prospectus Dated December 29, 2008 The Fees and Expenses Table for Vanguard Federal Money Market Fund is replaced with the following: Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None 1 Account Service Fee (for fund account balances below $10,000) $20/year 2 Annual Fund Operating Expenses (Expenses deducted from the Funds assets) Management Expenses 0.25% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses (before expense limitation) 3 0.28% 1 A $5 fee applies to wire redemptions under $5,000. 2 If applicable, the account service fee will be collected by redeeming fund shares in the amount of $20. 3 The Total Annual Fund Operating Expenses have been restated to reflect expenses being deducted from current Fund assets, which include expenses related to the Funds participation in the Treasury Money Market Guarantee Program. Vanguard has voluntarily agreed to temporarily limit certain net operating expenses in excess of the Funds daily yield so as to maintain a zero or positive yield for the Fund. Vanguard may terminate the temporary expense limitation at any time. © 2009 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS030 112009 Vanguard Federal Money Market Fund Supplement to the Prospectus Dated December 29, 2008 The Fees and Expenses Table for Vanguard Federal Money Market Fund is replaced with the following: Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses deducted from the Funds assets) Management Expenses 0.25% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses (before expense limitation) 1 0.28% 1 The Total Annual Fund Operating Expenses have been restated to reflect expenses being deducted from current Fund assets, which include expenses related to the Funds participation in the Treasury Money Market Guarantee Program. Vanguard has voluntarily agreed to temporarily limit certain net operating expenses in excess of the Funds daily yield so as to maintain a zero or positive yield for the Fund. Vanguard may terminate the temporary expense limitation at any time. © 2009 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI030 112009
